Exhibit 99.1 FOR IMMEDIATE RELEASE LM Funding Reports First Quarter 2016 Results Tampa, Fla. – May 12, 2016 – LM Funding America, Inc. (NASDAQ:LMFA) (NASDAQ:LMFAW), a specialty finance company offering unique funding solutions to community associations, reported results for the three months ended March 31, 2016. First Quarter 2016 Highlights · Revenue totaled $1.58 million versus $1.59 million in Q1 2015 · Collected on 363 payoff occurrences, which was up 12% compared with 323 for Q1 2015 · Acquired 128 accounts, which was up 52% compared with 84 for the same year-ago quarter · REO portfolio increased to 56 properties at quarter end from 41 at December 31, 2015 · Added seven new full-time employees, including six direct sales people Management Commentary “The first quarter of 2016 was highlighted by the implementation of our strategic growth plan, including significant investments to expand our sales and marketing resources,” said Bruce Rodgers, founder and CEO of LM Funding. “In fact, at quarter-end, we had ten full-time sales and marketing professionals compared with only two at the time of our IPO last October. “We are already beginning to see a return on our investments, demonstrated by the 52% improvement in delinquent accounts acquired during the quarter. As such, we remain confident that our sales team will achieve its goal of acquiring 2,000 delinquent accounts by March 31, 2017. “We also experienced an improvement in several key metrics in Q1, which we believe are long-term indicators of growth. In addition to increased revenue from our New Neighbor Guaranty product, we experienced a 12% increase in units collected, as well as an increase in rental income from our REO properties. “Further, we added 15 properties to our REO portfolio, which totaled 56 properties at quarter-end. We are currently collecting rental income or in the process of renting out these properties. We believe our REO portfolio is a significant asset to our business given the nature of its recurring rental revenues. “We are confident that we are well on our way to building a company that will lead the association funding solutions market in Florida, Illinois, and ultimately, across the country.” First Quarter 2016 - Financial Results Revenues in the first quarter of 2016 were $1.58 million compared with $1.59 million in the first quarter of 2015. The decrease was due to the change in strategy to hold REO properties for long-term rental income rather than sell them for immediate income, as was the past practice. Operating expenses in the first quarter of 2016 totaled $2.12 million compared with $0.99 million in the first quarter of 2015. The increase in operating expenses can primarily be attributed to adding the two founders to payroll who did not receive salaries prior to the IPO.Also, there was an increase in staff costs and payroll which included the addition of eight new full-time employees, as well as an increase in professional fees. These fees include the service agreement with Business Law Group which was established in the fourth quarter of 2015, increased expenses incurred as a result of being a public company and expenses related to increased legal activity during the quarter. Interest expense in the first quarter of 2016 was $140,000 compared with $194,000 in the first quarter of 2015. The decrease is attributable to the refinance of $1.8 million at 6% interest that occurred in July 2015. Net loss in the first quarter of 2016 totaled $436,000 or $(0.13) per basic and diluted share compared with net income before taxes of $405,000 in the first quarter of 2015, driven by increased operating expenses. In 2015, LM Funding was not publicly traded and organized as a Florida Limited Liability Company, so a per share figures and any corporate income tax is not applicable for the period. At March 31, 2016, cash totaled $7.3 million compared with $9.0 million at December 31, 2015. Conference Call
